Peck, J.
delivered the opinion of the court.
This is a question raised on the propriety of correcting the taxation of the costs of witnesses in the county court. To have, advantage from the motion, it should have been made before that court; after the opinion of that court had upon the question, and the motion and judgment spread of record,' then the revising court, acting upon the point when brought before them, would correct the judgment in this particular, if erroneous. The circuit court did not err in rejecting the motion made in that court, which should have been made and acted on in the court below; though we find error in not correcting such taxation in relation to the witnesses subpoenaed in the circuit court. The witnesses were summoned to prove matter inadmissible in law as evidence; their attendance should have been taxed to the person calling such witnesses.
•Judgment reversed, and taxation ordered accordingly.
Judgment reversed.